DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 7-16, 18, 20, 22, 26-35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0184710 (Tucker hereinafter).
Regarding claims 1, 2, 3, 5, 9, 20, 22 and 28, Tucker teaches an aerosol generating device (71 in Fig. 11) comprising:
a device body (6 and 6a);
a mouthpiece at an end of the device body (9);
plant material in the device body, specifically gauze layers (10 and 12) which may be made from cotton, a plant material;
a heating element (14) in the device body configured to heat the plant material;
 a flavor carrier, or cartridge (70), including an outer housing (4) extending in a longitudinal direction (Fig. 2), the outer housing including an outer housing wall defining at least one outer housing perforation (4a), and an inner housing including an inner housing wall (8) extending in the longitudinal direction (Fig. 2), the inner housing wall defining at least one inner housing perforation (8a), the inner housing coaxial with the outer housing (Fig. 2), the outer housing and the inner housing defining a flavor chamber which contains a pre-vapor formulation (in layers 10 and 12), wherein the pre-vapor formulation contains a flavoring material, for example a botanical material, specifically a plant extract ([0060]).
Tucker teaches that the flavor carrier further comprises a cover (205) at a first end of the flavor carrier, wherein the cover defines a channel therein (210), the channel in fluid communication with an air passage (20a) defined by the inner housing (Fig. 2).  
Tucker does not expressly teach that the device further comprises a gasket at a second end of the flavor carrier gasket. However, Tucker discloses that mouthpiece (9) located at a second end of the flavor carrier (Fig. 2) has a tapered end which acts as a cover. It would have been obvious to one of ordinary skill in the art before the filing date that the tapered bottom of the mouthpiece (9) be made into cover for the outer housing (4) that is separate from the mouthpiece (9) so that the mouthpiece can be removed or replaced without opening the outer housing (4) and device body (6) and potentially causing leakage of pre-vapor formulation from the housing.
Regarding claims 7 and 26, Tucker teaches the outer housing has an outer diameter ranging from about 4 mm to about 6 mm (claim 6).  
Regarding claims 8 and 27, Tucker teaches that the inner housing has an outer diameter ranging from about 1 mm to about 4 mm (claim 7).  
Regarding claims 10 and 29, Tucker does not expressly teach that the outer housing wall and the inner housing wall each have a thickness ranging from about 0.5 mm to about 1.5 mm.  Given that the outer diameter of the inner housing and the outer diameter of the outer housing is within the claimed range, and the material of the inner housing wall and the outer housing wall is a claimed material, the thickness of the outer housing wall and the inner housing wall are likely within the claimed range, and in the alternative, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
Regarding claims 11 and 30, Tucker teaches that the outer housing wall and the inner housing wall are each formed of one or more materials including a polymer ([0062] and [0075]).  
Regarding claims 12, 13, 31 and 32, Tucker teaches that the at least one outer housing perforation includes a plurality of perforations (4a in Fig. 2), wherein the plurality of outer housing perforations are arranged in at least one column (Fig. 3).
Regarding claim 14, 15, 33 and 34, Tucker teaches that the at least one inner housing perforation includes a plurality of inner housing perforations (8a in Fig. 2), wherein the plurality of inner housing perforations are arranged in at least one column, specifically two columns of one perforation (Fig. 3).  
Regarding claims 16 and 35, Tucker teaches an adapter, or connector 205, configured to fit with a portion of the flavor carrier (Fig. 2). 
Tucker does not expressly teach that the adapter is formed of a metal, but does state that “a cathode electrical lead 26b may be electrically connected to the connector 205 and an end of the heater 14, and an anode electrical lead 26a may be electrically connected to the energized tube 210 and another end of the heater 14.” Furthermore, Tucker teaches that connector 206 is made from an electrically conductive metal. Thus, it would have been obvious for one of ordinary skill in the art at the time of filing to have made the adapter out of a metal because Tucker teaches that the adapter is electrically conductive and teaches that another electrically conductive connector (206) is made out of metal, with a reasonable expectation of success and predictable results. 
 Regarding claims 18 and 37, Tucker teaches that the plurality of outer housing perforations (4a) is not aligned with the plurality of inner housing perforations (8a) (Fig. 2).  

Claims 6 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker as applied to claims 5 and 24 above, and further in view of US 2014/0041655 (Barron hereinafter).
Regarding claims 6 and 25, Tucker does not expressly teach the material of the gasket, or mouthpiece (9). 
Barron teaches a portable vaporizer with a mouthpiece (130) that is made of a material suitable for placing in the human mouth and transmitting vapor through a conduit in its center, for example plastics such as polycarbonate/ABS blend ([0075]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have made the gasket, or mouthpiece (9), of Tucker out of plastic because plastic is suitable for placing in the human mouth and transmitting vapor through a conduit in its center, as taught by Barron.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker as applied to claim 1 above, and further in view of US 4123592 (Rainer hereinafter).
Regarding claim 19, Tucker does not expressly teach that the plant material includes tobacco.
Rainer teaches substrates containing releasable flavorant (abstract), wherein the substrates include tobacco or cotton among other materials (col. 1, lines 30-35). Thus it would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have substituted tobacco for cotton in the substrate containing flavorant, as taught by Rainer, in Tucker, with a reasonable expectation of success and predictable results, specifically that both tobacco and cotton would be effective substrates at containing releasable flavorant. 

Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive. 
Regarding the argument that the heater of Tucker is within the alleged inner housing wall and thus Tucker fails to disclose or suggest the claimed combination of features recited in claim 1 including, in part, "the flavor carrier between the heating element and the mouthpiece," the Examiner respectfully disagrees. The flavor carrier of Tucker (70) and more specifically the pre-vapor formulation in layers 10 and 12 is located between the heating element (14) and the mouthpiece (9) in Figure 2.
Regarding the argument that Tucker fails to disclose or suggest the claimed cover and gasket excluding a channel therethrough as recited in claim 20, the Examiner respectfully disagrees. 10 Tucker teaches that the flavor carrier further comprises a cover (205) at a first end of the flavor carrier, wherein the cover defines a channel therein (210), the channel in fluid communication with an air passage (20a) defined by the inner housing (Fig. 2).  Tucker does not expressly teach that the device further comprises a gasket at a second end of the flavor carrier gasket. However, Tucker discloses that mouthpiece (9) located at a second end of the flavor carrier (Fig. 2) has a tapered end which acts as a cover. It would have been obvious to one of ordinary skill in the art before the filing date that the tapered bottom of the mouthpiece (9) be made into cover for the outer housing (4) that is separate from the mouthpiece (9) so that the mouthpiece can be removed or replaced without opening the outer housing (4) and device body (6) and potentially causing leakage of pre-vapor formulation from the housing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747